             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                             Plaintiff,

        v.                                      Case No. 19-03081-01-CR-S-MDH

 TIMOTHY BRIAN SCHUTTEN,

                             Defendant.

                                 PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the

parties described below have entered into the following plea agreement:

       1.     The Parties. The parties to this agreement are the United States Attorney’s

Office for the Western District of Missouri (otherwise referred to as “the Government” or

“the United States”), represented by Timothy A. Garrison, United States Attorney, and

Jessica R. Keller, Special Assistant United States Attorney, and the defendant, Timothy

Brian Schutten (“the defendant”), represented by Ian A. Lewis, Assistant Federal Public

Defender.

       The defendant understands and agrees that this plea agreement is only between him

and the United States Attorney for the Western District of Missouri, and that it does not

bind any other federal, state or local prosecution authority or any other government agency,

unless otherwise specified in this agreement.

       2.     Defendant’s Guilty Plea. The defendant agrees to and hereby does plead

guilty to Count 1 of the indictment, charging him with a violation of 21 U.S.C. § 841(a)(1)



       Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 1 of 15
and (b)(1)(A), that is, possession, with intent to distribute, 50 grams or more of

methamphetamine (actual). The defendant further agrees to and hereby does plead guilty

to Count 2 of the indictment, charging him with a violation of 18 U.S.C. § 924(c)(1)(A),

that is, possession of a firearm in furtherance of a drug trafficking crime. By entering into

this plea agreement, the defendant admits that he knowingly committed these offenses, and

is, in fact, guilty of these offenses.

       3.      Factual Basis for Guilty Plea. The parties agree that the facts constituting

the offenses to which the defendant is pleading guilty are as follows:

       On or about August 15, 2017, in Greene County, in the Western District of Missouri,
       the defendant, Timothy Brian Schutten, knowingly and intentionally possessed,
       with intent to distribute, 50 grams or more of methamphetamine (actual), a Schedule
       II controlled substance, in violation of Title 21, United States Code, Section
       841(a)(1) and (b)(1)(A).

       In addition, on or about August 15, 2017, in Greene County, in the Western District
       of Missouri, the defendant, Timothy Brian Schutten, knowingly possessed firearms,
       to wit: (1) a Ruger brand, LCP model, .380 caliber semi-automatic pistol, bearing
       serial number 378-38497; (2) a Springfield Armory brand, XD model, .40 caliber
       semi-automatic pistol, bearing serial number XD475128; and (3) a Taurus brand,
       Millennium G2 model, 9 mm semi-automatic pistol, bearing serial number
       TIY87196, in furtherance of a drug trafficking crime for which he may be
       prosecuted in a court of the United States, that is, possession, with intent to
       distribute, 50 grams or more of methamphetamine (actual), in violation of Title 18,
       United States Code, Section 924(c)(1)(A).

       On or about August 15, 2017, officers with the Springfield, Missouri, Police
       Department located the defendant, who had an active State of Missouri parole
       violation warrant, at 702 W. Portland, Springfield, Greene County, Missouri.
       During a search of the defendant’s person incident to arrest, officers located a stolen
       Ruger brand, LCP model, .380 caliber semi-automatic pistol, bearing serial number
       378-38497, and an additional loaded magazine in the defendant’s front right pocket,
       and a cigarette package containing 4.81 grams of methamphetamine in the
       defendant’s front left pocket.

                                             2


        Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 2 of 15
       Inside the backpack the defendant was wearing at the time of his arrest, officers
       located a Springfield Armory brand, XD model, .40 caliber semi-automatic pistol,
       bearing serial number XD475128; a Taurus brand, Millennium G2 model, 9 mm
       semi-automatic pistol, bearing serial number TIY87196; four bags containing a
       combined 693.5 grams of methamphetamine (110.17 grams, 109.56 grams, 109.87
       grams, and 363.90 grams respectively); a bag containing 1.09 grams of marijuana;
       a bag containing 0.67 grams of heroin; a pill bottle containing several unidentified
       pills; $6,430 in United States currency; a marijuana grinder, four digital scales,
       several empty clear plastic baggies; a handgun holster; various handgun magazines
       containing ammunition; a box containing 40 rounds of .38 caliber ammunition; and
       three cell phones.

       The Missouri State Highway Patrol Crime Laboratory performed a quantitative
       analysis on three of the four bags of methamphetamine seized from the backpack
       and determined that the three bags contained at least 532.7 grams of actual
       methamphetamine.

       On or about May 14, 2019, Bureau of Alcohol, Tobacco, Firearms and Explosives
       Task Force Officer Eric Pinegar conducted a physical examination of the firearms
       seized from the defendant on August 15, 2017, and determined that they functioned
       as designed.

       The defendant admits to possessing the 698.31 grams of methamphetamine seized
       from him on August 15, 2017, with the intent to distribute. The defendant further
       admits to possessing the three firearms seized from him on August 15, 2017, in
       furtherance of his possession of the 698.31 grams of methamphetamine with the
       intent to distribute.

       4.     Use of Factual Admissions and Relevant Conduct.              The defendant

acknowledges, understands and agrees that the admissions contained in paragraph 3 and

other portions of this plea agreement will be used for the purpose of determining his guilt

and advisory sentencing range under the United States Sentencing Guidelines

(“U.S.S.G.”), including the calculation of the defendant’s offense level in accordance with

U.S.S.G. § 1B1.3(a)(2). The defendant acknowledges, understands and agrees that the

conduct charged in any dismissed counts of the indictment, as well as all other uncharged,

                                            3


       Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 3 of 15
related criminal activity, may be considered as “relevant conduct” pursuant to U.S.S.G. §

1B1.3(a)(2) in calculating the offense level for the charges to which he is pleading guilty.

       5.     Statutory Penalties. The defendant understands that, upon his plea of guilty

to Count 1 of the indictment, charging him with possession, with intent to distribute, 50

grams or more of methamphetamine (actual), the minimum penalty the Court may impose

is not less than 10 years’ imprisonment, while the maximum penalty the Court may impose

is not more than life imprisonment, at least 5 years’ supervised release, a $10,000,000 fine,

and a $100 mandatory special assessment per felony count of conviction, which must be

paid in full at the time of sentencing. The defendant further understands that this offense

is a Class A felony.

       The defendant further understands that, upon his plea of guilty to Count 2 of the

indictment, charging him with possession of a firearm in furtherance of a drug trafficking

crime, the minimum penalty the Court may impose is not less than 5 years’ imprisonment,

consecutive to any sentence imposed in Count 1, while the maximum penalty the Court

may impose is not more than life imprisonment, not more than 5 years’ supervised release,

a $250,000 fine, and a $100 mandatory special assessment per felony count of conviction,

which must be paid in full at the time of sentencing. The defendant further understands

that this offense is a Class A felony.

       6.     Sentencing Procedures. The defendant acknowledges, understands and

agrees to the following:

             a.     in determining the appropriate sentence, the Court will consult
       and consider the United States Sentencing Guidelines promulgated by the
                                             4


       Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 4 of 15
      United States Sentencing Commission; these Guidelines, however, are
      advisory in nature, and the Court may impose a sentence either less than or
      greater than the defendant’s applicable Guidelines range, unless the sentence
      imposed is “unreasonable”;

            b.     the Court will determine the defendant’s applicable Sentencing
      Guidelines range at the time of sentencing;

            c.     in addition to a sentence of imprisonment, the Court may
      impose a term of supervised release of not less than 5 years for Count 1 and
      not more than 5 years for Count 2;

             d.     if the defendant violates a condition of his supervised release,
      the Court may revoke his supervised release and impose an additional period
      of imprisonment of up to 5 years as to Count 2 without credit for time
      previously spent on supervised release. In addition to a new term of
      imprisonment, the Court also may impose a new period of supervised release,
      the length of which cannot exceed 5 years as to Count 2, less the term of
      imprisonment imposed upon revocation of the defendant’s first supervised
      release;

             e.    the Court may impose any sentence authorized by law,
      including a sentence that is outside of, or departs from, the applicable
      Sentencing Guidelines range;

             f.     any sentence of imprisonment imposed by the Court will not
      allow for parole;

             g.     the Court is not bound by any recommendation regarding the
      sentence to be imposed or by any calculation or estimation of the Sentencing
      Guidelines range offered by the parties or the United States Probation Office;
      and

             h.     the defendant may not withdraw his guilty plea solely because
      of the nature or length of the sentence imposed by the Court.

      7.     Government’s Agreements. Based upon evidence in its possession at this

time, the United States Attorney’s Office for the Western District of Missouri, as part of

this plea agreement, agrees not to bring any additional charges against the defendant for

                                           5


       Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 5 of 15
any federal criminal offenses related to Count 1, possession, with intent to distribute, 50

grams or more of methamphetamine (actual), and Count 2, possession of a firearm in

furtherance of a drug trafficking crime, for which it has venue and which arose out of the

defendant’s conduct described above. Additionally, the United States Attorney for the

Western District of Missouri agrees to dismiss Counts 3 and 4 at sentencing.

        The defendant understands that this plea agreement does not foreclose any

prosecution for an act of murder or attempted murder, an act or attempted act of physical

or sexual violence against the person of another, or a conspiracy to commit any such acts

of violence or any criminal activity of which the United States Attorney for the Western

District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution

of all of the criminal offenses with which the defendant might be charged is based solely

on the promises made by the defendant in this agreement. If the defendant breaches this

plea agreement, the United States retains the right to proceed with the original charges and

any other criminal violations established by the evidence. The defendant expressly waives

his right to challenge the initiation of the dismissed or additional charges against him if he

breaches this agreement. The defendant expressly waives his right to assert a statute of

limitations defense if the dismissed or additional charges are initiated against him

following a breach of this agreement. The defendant further understands and agrees that,

if the Government elects to file additional charges against him following his breach of this

plea agreement, he will not be allowed to withdraw his guilty plea.

                                             6


       Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 6 of 15
       8.     Preparation of Presentence Report. The defendant understands the United

States will provide to the Court and the United States Probation Office a government

version of the offense conduct. This may include information concerning the background,

character and conduct of the defendant, including the entirety of his criminal activities.

The defendant understands these disclosures are not limited to the counts to which he has

pleaded guilty. The United States may respond to comments made or positions taken by

the defendant or the defendant’s counsel, and to correct any misstatements or inaccuracies.

The United States further reserves its right to make any recommendations it deems

appropriate regarding the disposition of this case, subject only to any limitations set forth

in this plea agreement. The United States and the defendant expressly reserve the right to

speak to the Court at the time of sentencing pursuant to Rule 32(i)(4) of the Federal Rules

of Criminal Procedure.

       9.     Withdrawal of Plea. Either party reserves the right to withdraw from this

plea agreement for any or no reason at any time prior to the entry of the defendant’s plea

of guilty and its formal acceptance by the Court. In the event of such withdrawal, the

parties will be restored to their pre-plea agreement positions to the fullest extent possible.

However, after the plea has been formally accepted by the Court, the defendant may

withdraw his pleas of guilty only if the Court rejects the plea agreement, or if the defendant

can show a fair and just reason for requesting the withdrawal. The defendant understands

that, if the Court accepts his pleas of guilty and this plea agreement but subsequently

imposes a sentence that is outside the defendant’s applicable Sentencing Guidelines range,

                                             7


       Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 7 of 15
or imposes a sentence that the defendant does not expect, like or agree with, he will not be

permitted to withdraw his pleas of guilty.

       10.    Agreed Guidelines Applications. With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

             a.      The Sentencing Guidelines do not bind the Court and are
       advisory in nature. The Court may impose a sentence that is either above or
       below the defendant’s applicable Guidelines range, provided the sentence
       imposed is not “unreasonable”;

              b.     The applicable Guidelines section for the offense of conviction
       for Count 1 is U.S.S.G. § 2D1.1. The applicable Guidelines section for the
       offense of conviction for Count 2 is U.S.S.G. § 2K2.4;

              c.    The parties have no agreements with respect to any
       enhancements or reductions, other than the reduction outlined below for
       acceptance of responsibility;

              d.      The defendant has admitted his guilt and clearly accepted
       responsibility for his actions, and has assisted authorities in the investigation
       or prosecution of his own misconduct by timely notifying authorities of his
       intention to enter a plea of guilty, thereby permitting the Government to
       avoid preparing for trial and permitting the Government and the Court to
       allocate their resources efficiently. Therefore, he is entitled to a 3-level
       reduction pursuant to § 3E1.1(b) of the Sentencing Guidelines. The
       Government, at the time of sentencing, will file a written motion with the
       Court to that effect, unless the defendant: (1) fails to abide by all of the terms
       and conditions of this plea agreement and his pretrial release; or (2) attempts
       to withdraw his guilty pleas, violates the law, or otherwise engages in
       conduct inconsistent with his acceptance of responsibility;

              e.    There is no agreement between the parties regarding the
       defendant’s criminal history category. The parties agree that the Court will
       determine his applicable criminal history category after receipt of the
       presentence investigation report prepared by the United States Probation
       Office;

              f.     The defendant understands that the estimate of the parties with
       respect to the Guidelines computation set forth in the subsections of this
                                              8


       Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 8 of 15
       paragraph does not bind the Court or the United States Probation Office with
       respect to the appropriate Guidelines levels. Additionally, the failure of the
       Court to accept these stipulations will not, as outlined in paragraph 9 of this
       plea agreement, provide the defendant with a basis to withdraw his plea of
       guilty;

              g.      The parties agree that the United States will recommend a
       sentence within the defendant’s applicable Guidelines range and that the
       defendant may seek a sentence outside the defendant’s applicable Guidelines
       range. This agreement by the parties is not binding upon the Court or the
       United States Probation Office, and the Court may impose any sentence
       authorized by law, including any sentence outside the applicable Guidelines
       range that is not “unreasonable”;

               h.     The defendant consents to judicial fact-finding by a
       preponderance of the evidence for all issues pertaining to the determination
       of the defendant’s sentence, including the determination of any mandatory
       minimum sentence (including the facts that support any specific offense
       characteristic or other enhancement or adjustment), and any legally
       authorized increase above the normal statutory maximum. The defendant
       waives any right to a jury determination beyond a reasonable doubt of all
       facts used to determine and enhance the sentence imposed, and waives any
       right to have those facts alleged in the indictment. The defendant also agrees
       that the Court, in finding the facts relevant to the imposition of sentence, may
       consider any reliable information, including hearsay; and

              i.     The defendant understands and agrees that the factual
       admissions contained in paragraph 3 of this plea agreement, and any
       admissions that he will make during his plea colloquy, support the imposition
       of the agreed upon Guidelines calculations contained in this agreement.

       11.    Effect of Non-Agreement on Guidelines Applications.                The parties

understand, acknowledge and agree that there are no agreements between the parties with

respect to any Sentencing Guidelines issues other than those specifically listed in paragraph

10 and its subsections. As to any other Guidelines issues, the parties are free to advocate

their respective positions at the sentencing hearing.


                                             9


       Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 9 of 15
       12.    Change in Guidelines Prior to Sentencing. The defendant agrees that, if

any applicable provision of the Guidelines changes after the execution of this plea

agreement, then any request by the defendant to be sentenced pursuant to the new

Guidelines will make this plea agreement voidable by the United States at its option. If the

Government exercises its option to void the plea agreement, the United States may charge,

reinstate, or otherwise pursue any and all criminal charges that could have been brought

but for this plea agreement.

       13.    Government’s Reservation of Rights. The defendant understands that the

United States expressly reserves the right in this case to:

              a.     oppose or take issue with any position advanced by the
       defendant at the sentencing hearing which might be inconsistent with the
       provisions of this plea agreement;

              b.   comment on the evidence supporting the charges in the
       Indictment;

               c.    oppose any arguments and requests for relief the defendant
       might advance on an appeal from the sentences imposed, and that the United
       States remains free on appeal or collateral proceedings to defend the legality
       and propriety of the sentence actually imposed, even if the Court chooses not
       to follow any recommendation made by the United States; and

              d.      oppose any post-conviction motions for reduction of sentence,
       or other relief.

       14.    Waiver of Constitutional Rights.          The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily

waives the following rights:

              a.     the right to plead not guilty and to persist in a plea of not guilty;

                                              10


       Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 10 of 15
                 b.     the right to be presumed innocent until his guilt has been
          established beyond a reasonable doubt at trial;

                 c.     the right to a jury trial, and at that trial, the right to the effective
          assistance of counsel;

                  d.     the right to confront and cross-examine the witnesses who
          testify against him;

                 e.      the right to compel or subpoena witnesses to appear on his
          behalf; and

                 f.     the right to remain silent at trial, in which case his silence may
          not be used against him.

          The defendant understands that, by pleading guilty, he waives or gives up those

rights and that there will be no trial. The defendant further understands that, if he pleads

guilty, the Court may ask him questions about the offenses to which he pleaded guilty, and

if the defendant answers those questions under oath and in the presence of counsel, his

answers may later be used against him in a prosecution for perjury or making a false

statement. The defendant also understands that he has pleaded guilty to felony offenses

and, as a result, will lose his right to possess a firearm or ammunition and might be deprived

of other rights, such as the right to vote or register to vote, hold public office, or serve on

a jury.




                                                   11


          Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 11 of 15
      15.     Waiver of Appellate and Post-Conviction Rights.

              a.      The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal
       or collaterally attack a finding of guilt following the acceptance of this plea
       agreement, except on grounds of (1) ineffective assistance of counsel; or (2)
       prosecutorial misconduct; and

               b.      The defendant expressly waives his right to appeal his
       sentence, directly or collaterally, on any ground except claims of: (1)
       ineffective assistance of counsel; (2) prosecutorial misconduct; or (3) an
       illegal sentence. An “illegal sentence” includes a sentence imposed in excess
       of the statutory maximum, but does not include less serious sentencing errors,
       such as a misapplication of the Sentencing Guidelines, an abuse of discretion,
       or the imposition of an unreasonable sentence. However, if the United States
       exercises its right to appeal the sentence imposed as authorized by 18 U.S.C.
       § 3742(b), the defendant is released from this waiver and may, as part of the
       Government’s appeal, cross-appeal his sentence as authorized by 18 U.S.C.
       § 3742(a) with respect to any issues that have not been stipulated to or agreed
       upon in this agreement.

       16.    Financial Obligations. By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations: The

defendant understands that a Special Assessment will be imposed as part of the sentence

in this case. The defendant promises to pay the Special Assessment of $200 by submitting

a satisfactory form of payment to the Clerk of the Court prior to appearing for the

sentencing proceeding in this case. The defendant agrees to provide the Clerk’s receipt as

evidence of his fulfillment of this obligation at the time of sentencing;

       17.    Waiver of FOIA Request. The defendant waives all of his rights, whether

asserted directly or by a representative, to request or receive from any department or agency

of the United States any records pertaining to the investigation or prosecution of this case


                                             12


      Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 12 of 15
including, without limitation, any records that may be sought under the Freedom of

Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

       18.    Waiver of Claim for Attorney’s Fees. The defendant waives all of his

claims under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other

litigation expenses arising out of the investigation or prosecution of this matter.

       19.    Defendant’s Breach of Plea Agreement. If the defendant commits any

crimes, violates any conditions of release, or violates any term of this plea agreement

between the signing of this plea agreement and the date of sentencing, or fails to appear for

sentencing, or if the defendant provides information to the Probation Office or the Court

that is intentionally misleading, incomplete or untruthful, or otherwise breaches this plea

agreement, the United States will be released from its obligations under this agreement.

The defendant, however, will remain bound by the terms of the agreement, and will not be

allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that, in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the

execution of this plea agreement, any testimony given by him before a grand jury or any

tribunal, or any leads from such statements or testimony, shall be admissible against him

in any and all criminal proceedings. The defendant waives any rights that he might assert

under the United States Constitution, any statute, Rule 11(f) of the Federal Rules of

Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule




                                             13


      Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 13 of 15
that pertains to the admissibility of any statements made by him subsequent to this plea

agreement.

         20.   Defendant’s Representations. The defendant acknowledges that he has

entered into this plea agreement freely and voluntarily after receiving the effective

assistance, advice and approval of counsel. The defendant acknowledges that he is satisfied

with the assistance of counsel, and that counsel has fully advised him of his rights and

obligations in connection with this plea agreement. The defendant further acknowledges

that no threats or promises, other than the promises contained in this plea agreement, have

been made by the United States, the Court, his attorneys, or any other party to induce him

to enter his plea of guilty.

         21.   No Undisclosed Terms. The United States and the defendant acknowledge

and agree that the above stated terms and conditions, together with any written

supplemental agreement that might be presented to the Court in camera, constitute the

entire plea agreement between the parties, and that any other terms and conditions not

expressly set forth in this agreement or any written supplemental agreement do not

constitute any part of the parties’ agreement and will not be enforceable against either

party.

         22.   Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given

their normal and ordinary meanings. The parties further agree that, in interpreting this

                                            14


         Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 14 of 15
agreement, any drafting errors or ambiguities are not to be automatically construed against

either party, whether or not that party was involved in drafting or modifying this agreement.

                                          Timothy A. Garrison
                                          United States Attorney

                                   By

Dated: 8/8/19                              /s/ Jessica R. Keller
                                          Jessica R. Keller
                                          Special Assistant United States Attorney
                                          Missouri Bar No. 69322


I have consulted with my attorney and fully understand all of my rights with respect to the
offenses charged in the indictment. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines. I have
read this plea agreement and carefully reviewed every part of it with my attorney. I
understand this plea agreement and I voluntarily agree to it.

Dated: 8/8/19                             /s/ Timothy Brian Schutten
                                          Timothy Brian Schutten
                                          Defendant

I am the defendant Timothy Brian Schutten’s attorney. I have fully explained to him his
rights with respect to the offenses charged in the indictment. Further, I have reviewed with
him the provisions of the Sentencing Guidelines which might apply in this case. I have
carefully reviewed every part of this plea agreement with him. To my knowledge, Mr.
Schutten’s decision to enter into this plea agreement is an informed and voluntary one.

Dated: 8/8/19                              /s/ Ian A. Lewis
                                          Ian A. Lewis
                                          Attorney for Defendant




                                            15


      Case 6:19-cr-03081-MDH Document 18 Filed 08/08/19 Page 15 of 15
